IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PUNXSUTAWNEY AREA SCHOOL                   :   No. 427 WAL 2019
DISTRICT,                                  :
                                           :
                   Respondent              :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
             v.                            :
                                           :
                                           :
BROADWING TIMBER, LLC,                     :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.